CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 1 of 38




              EXHIBITD
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 2 of 38   1


1                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
 2

 3                                              )
           Paisley Park Enterprises, Inc.       )   File No. 17-CV-1212
 4         and Comerica Bank & Trust,           )            (WMW/TNL)
           N.A. as Personal                     )
 5         Representative for the Estate        )
           of Prince Rogers Nelson,             )   St. Paul, Minnesota
 6                                              )   July 19, 2018
                    Plaintiffs,                 )   2:10 p.m.
 7                                              )
           vs.                                  )
 8                                              )
           George Ian Boxill, Rogue Music       )
 9         Alliance, LLC, Deliverance,          )
           LLC, David Staley, Gabriel           )
10         Solomon Wilson, Brown & Rosen,       )
           LLC, and Sidebar Legal, PC,          )
11                                              )
                    Defendants.                 )
12                                              )


13

14
                        BEFORE THE HONORABLE TONY N. LEUNG
15                 UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

16
                                   (MOTIONS HEARING)
17

18

19

20

21

22

23

24
              Proceedings rec orded by mechanical stenography;
25        transcript produced by computer.



                            LORI A. SIMPSON, RMR-CRR
                                 (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 3 of 38   2


 1        APPEARANCES

 2         For the Plaintiffs:          Fredrikson & Byron, PA
                                        LORA MITCHELL FRIEDEMANN, ESQ.
 3                                      ANNE E. RONDONI TAVERNIER, ESQ.
                                        Suite 4000
 4                                      200 South Sixth Street
                                        Minneapolis, Minnesota 55402
 5
           For the Defendants:          Godfread Law Firm
 6                                      PAUL ALLEN GODFREAD, ESQ.
                                        Suite 305
 7                                      6043 Hudson Road
                                        Woodbury, Minnesota 55125
 8
            (Via Telephone)             Rastegar Law Group, APC
 9                                      DOUGLAS W. PERLMAN, ESQ.
                                        Suite 200
10                                      22760 Hawthorne Boulevard
                                        Torrance, California 90505
11
           Court Reporter:              LORI A. SIMPSON, RMR-CRR
12                                      Suite 146
                                        316 North Robert Street
13                                      St. Paul, Minnesota 55101

14

15

16

17

18

19

20

21

22

23

24

25



                              LORI A. SIMPSON, RMR-CRR
                                   (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 4 of 38               3


 1                                 P R 0 C E E D I N G S

 2                                         IN OPEN COURT

 3                      THE COURT :   This is the United States Di st rict

 4        Court for the District of Minnesota and the case b e fore the

 5        Court today for a hearing on motions is captioned as

 6        follows:      Paisley Park En t erprises , Inc ., et al . vs . George

 7        Ian Boxill , et al. , Defendants , Ca s e No. 17 - CV-1212 .

 8                      Start i n g with p l aintiff c oun sel , please ide n tify

 9        yourself for the record and who it is that you have here .

10                      MS . FRIEDEMANN :       Good after n oon, Your Honor .        Lora

11        Friedemann representing the plaintiffs, and with me at

12        counsel table i s Anne Rondoni Tavernier .              We also h a ve a

13        couple o f folks in the gal l ery , Grant Fairbairn, a

14        col l eague , and Erin Edgerton , who is a summer associate at

15        t he firm.

16                      THE COURT :   Welcome to court .        Thank you for being

17        he r e .   And I trust that represents the who l e group of

18        p l aintiffs?

19                      MS. FRIEDEMANN:         Indeed it does.

20                      THE COURT:     Okay .     Thank you .   I'm not suggesting

21        that we need mo r e people , but ju s t wanted to make clear for

22        t he record we ' ve got everyone cove r ed.

23                      And for defense?

24                      MR . GO DFREAD :    Good afternoon , Your Honor .        Paul

25        Godfread repres e nting all appearing defendants .              I don ' t



                                LORI A . SIMPSON , RMR-CRR
                                     (651 ) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 5 of 38          4


 1        have anyone e l se wi th

2                    THE COURT :      If you could speak into the mike, you

 3        a l most have to pu t your mouth right next to it , because I

 4        know that we -- we ll , I hop e we have someone on the phon e.

 5                   MR. GODFREAD :       We do , Your Honor .      My colleague,

 6        Doug l as Pe rlman , I know is l istenin g in on the line .

 7                   THE COURT :      Mr . Perlman , you're there?

 8                   MR . PERLMAN:       Yes, Your Honor .      Dou g las Perlman

 9        representing George Ian Boxill , Rogue Music Alliance , and

10        Deliverance, LLC.

11                   THE COURT :      All r ight .    Thank you .

12                   MR . GODFREAD :       Your Honor

13                   THE COU RT:       Yes .   Whoeve r else is here , I ' d love

14        to meet them.

15                   MR . GODFREAD :       We ll , I b e lieve an attorney for

16        Brown & Rosen is at least here to observe .

17                   MR . SIMPSON :      That ' s right, Your Honor .      I haven't

18        appeared in the case, which is why I am on this side of the

19        bar, not that sid e of the bar .           My name is Greg Simpson .

20        I 'm from the Mea g her & Ge e r firm .       We're go i ng to b e

21        entering an appearance o n behalf of the Brown & Rosen l aw

22        firm .

23                    THE COURT :      As I understand it, you will have the

24        pleasur e of bein g on t his side of t he bar s oon , ri g h t ?

25                    MR . SIMPSON :      Yes , we will be having that pleasur e



                              LORI A . S I MPSON , RMR-CRR
                                   (651) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 6 of 38             5


1         soon.

2                     THE COURT:    Okay.       Very well .    Anyone else?    Thank

 3        you.    In the bac k?

 4                    UNIDENTIFIED SPEAKER :        Just an intern for Judge

 5        Nelson .

 6                    THE COURT:    Well , welcome to court.

 7                    All right .   I don ' t    know where to start b e cause

 8        t hey ' re sort of related motions.        I guess l et's go with the

 9        first filed.

10                    Moving party ,   I think Ms.      Friedemann , do you want

11        to go first on yours?

12                    MS. FRIEDEMANN:       Yes.    Thank you , Your Honor.

13                    THE COURT:    You know , obviously I've gone over all

14        the materials, so I hope I'm not squeezing the lawyers too

15        much, but about 20 minutes aside on both motions and you --

16                    MS. FRIEDEMANN :      That's more than enough.

17                    TH E COURT:   -- can split the time however you

18        want.

19                    MS . FRIEDEMANN:      Thank you .       Well , as you know ,

20        Your Honor, we are here today seeking basic discovery .                And

21        rather than answer our concerns, the response only raises

22        more questions.

23                    The motion really relates to four things:               RMA' s

24        deficient document production, RMA's deficient written

25        responses to our requests for production, RMA ' s deficient



                             LORI A. SIMPSON , RMR-CRR
                                  (651) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 7 of 38    6


1         privilege log, and then the scope of the defendants'

2         privilege waivers.    And I'll address the issues in that

 3        order.

 4                   Starting, then, with the deficient document

 5        production, we're requesting that the Court order RMA to

 6        make a complete production.     And we know the production is

 7        not complete because we've received documents from other

 8        parties that none of the defendants have produced.        We gave

 9        some examples in our briefing.

10                   One was text messages.     We have received some text

11        messages from a nonparty to the case, Rogers & Cowan, who

12        was the PR firm for the defendants, and those are very

13        relevant messages that show that the principals of RMA were

14        using texts to communicate with each other and with third

15        parties.   RMA has not produced those text messages and said

16        nothing about this in their response whatsoever.

17                    Just recently we received documents from Apple in

18        response to a subpoena and the Apple documents include

19        e-mails wi t h RMA representatives that we've never seen

20        before.    Those documents should be -- should already have

21        been produced by RMA here.

22                    Finally, as another example, David Staley, one of

23        the principals of RMA, submitted an affidavit in this action

24        way back when.

25                    And I apologize.    I have this nasty cough and I



                             LORI A. SIMPSON, RMR-CRR
                                  (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 8 of 38    7


 1        hope I won't have a major coughing fit.         If so, I have

 2        lozenges with me, but I hope to get through it without

 3        that.

 4                   Mr. Staley submitted this affidavit, it's Docket

 5        No. 26, and it purports to represent how much money the

 6        defendants have spent on various categories of things

 7        relating to the release of this disputed music.

 8                   Paragraph 6, for example, says they've spent

 9        98,000 on production costs to complete the music.         We'd

10        expect to see those documents, the documents that show what

11        the production was and then of course the accounting, the

12        documents that show -- that add up to that 98,000.         We asked

13        specifically for those and we haven't received them.

14                   Now, these are only examples.        We had to bring

15        three motions to compel, three successful motions to compel,

16        in the co-pending arbitration just to obtain basic

17        information from Mr. Boxill and Deliverance, LLC.         RMA did

18        not participate in discovery in the arbitration and here

19        they're being evasive and nonresponsive and even ignoring

20        requests to meet and confer.

21                    So the primary argument that was in the opposition

22        was the notion that their production would have been the

23        same as another party, the Defendant Deliverance, LLC, and

24        why bother to produce the same documents for both parties.

25        And that response does not work for two reasons.



                             LORI A. SIMPSON, RMR - CRR
                                  (651) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 9 of 38            8


 1                     The first is t he parties agreed that they would

 2        produce documents , each party would produce documents with a

 3        separate Bates prefix.        It come s right out of our ESI

 4        stipulation, which is at Docket No.             141, and I will put it

 5        on the screen for us to look at.

 6                     So the part that I have highlighted here , it's

 7        paragraph 3 on page 2, is directly on point.                It says images

 8        s hall be endor sed with a Bates prefix and each produ cin g

 9        entity shall use a unique Bates prefix.                It even says maybe

10        RMA for Rogue Music Alliance.

11                     And that ' s not just makework .          We use those Bates

12        prefixes in liti gati on as just a convenient way of telling

13        where the document came from,            and without it it would look

14        to us like documents came out of the files of the party who

15        had the Bates number on it rather t h an RMA's files.              So they

16        do need to be produced.

17                     THE COURT:     It's sort of a practical que s tion

18        almost .    In this case some of the documents would have been

19        produced in connection with the arbitration , right?

20                     MS . FRIEDEMANN:     Correct.

21                      THE COURT :   Are you asking to sort of renumber

22        those as well, or what are you thinking?

23                      MS.   FRIEDEMANN:   No ,    I don ' t   think they would need

24        to be renumbered if they were produced by RMA , but what we

25        don ' t   want is confusion about where -- what the source of



                                LORI A . SIMPSON , RMR-CRR
                                     (65 1 ) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 10 of 38                9


 1        t he collection was .         And the defendants seem to think that

 2        RMA and Deliverance are interchan g eable .            I guess they can

 3        do i t   how they wan t      t o do it , b ut --

 4                      THE COU RT:      Your more specific concern i s t o make

 5        clear that even though it may have been produced in that

 6        other litigation , i t was by another party, legal party , and

 7        you want to confi r m that , well , th i s party also had these

 8        do cuments?

 9                      MS. FRI EDEMANN:       Correct , Your Honor .    Ju s t as a

10        practical example, we will eventual l y take deposit i ons of

11        the principals of Rogue Music Alliance and when I'm

12        p r esenting a witness with a document ,           I want the Ba t es

13        number RMA on it .        I t' s convenien t   for all of the la wye rs

14        then and t he parties to understand that that is , in fact,                  a

15        document that came from the witness's file s .              And so we do

16         think they need to be produced .

17                      THE COU RT :     So how much does that cost?        Le t ' s say

18         there ' s 5 , 000 documents .      I have ha d the good or bad luck of

19         not actually litigating a case from a litigator's side .

20         What does something like that cost, to put another stamp on

21         i t with

22                      MS. FRIEDEMANN :       Well , if t h e document -- t he

23         expensive part is the actual coll e ction and review , which at

24         l east the other s i de would say they ' ve a l ready done for at

25         least thi s -- the set of documents they have produced.                And



                               LORI A . SIMPSON , RMR-CRR
                                    (651) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 11 of 38 10


 1        so simp l y h aving your system attach another Bates l abel to

 2        it and produce a production is a re l atively easy thing to

 3        do .

 4                     So I d idn ' t give you a sp ec ific number and that is

 5        because I don ' t     feel as though I can here today actually say

 6        i t would be this much money , but it's very mi nor i n the big

 7        s cheme of things .

 8                     THE COURT:     In the scheme of overall bill i ng and

 9        costs?

10                     MS . FR I EDEMANN:   In the s cheme o f overall billing ,

11        that is one that I wouldn't blink -- it's not worth the

12        b l ink of an eye .

13                     But re a lly the more important problem here i s

14        whether all of the documents have actually been collected.

15        You know, we do think they need to be properly marked , but

16        we don't have the full set here even including the argument

17        that all of the Del iverance documents are also the RMA

18        documents.     We know that because the examples I gave you are

19        documents we haven ' t     seen yet from any party.     And so we

20        need to sort of go back to square one here .          We need a

21        competent collection .

22                     The re sp onse from RMA raises some question s ,

23        frankly,   about the way the collection was done her e because

24        they said they col l ected from a s i ngle source .      Now , Your

25        Honor referenced that you didn't have the experience of



                                LORI A. SIMPSON, RMR - CRR
                                     (651) 848-1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 12 of 38   11


 1     working in the trenches as a litigator, but I'm sure you're

 2     well aware that a collection includes collecting from

 3     individual custodians who may have relevant information.

 4                  In this case there are at least seven employees of

 5     RMA that have been -- that were involved in the release of

 6     the album.    I have their names here, but I don't know that I

 7     need to identify them in this setting.       But the collection

 8     should include all of those fo lks.      You don't just go get

 9     documents from one person, because others may have different

10     documents within the scope of the same entity.

11                  So the indication that they collected only from a

12     single source says to us you didn't get the full scope of

13     documents, including -- but beyond that, the obligation to

14     collect also includes documents within the possession,

15     custody, and control of RMA, including former attorneys, and

16     we don't believe that RMA has made any attempt to collect

17     documents from its former counsel.       So that's the bigger

18     problem, but we have both in play here in terms of the

19     document production to date.

20                  THE COURT:   Are you ready to segue into that,

21     then?

22                  MS. FRIEDEMANN:   On the privilege issues?

23                  THE COURT:   Or if you've got more, that's fine.

24                  MS. FRIEDEMANN:   No,   I'm done with that particular

25     topic.   There are -- let me cover the two that I can do



                          LORI A. SIMPSON, RMR-CRR
                               (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 13 of 38   12


 1        really quickly and then finish with the privilege waiver.

 2                     The deficient written responses to the requests

 3        for production, this is sort of basic Rule 34 stuff .       When

 4        you're asserting an objection, if you withhold documents

 5        based on that objection, you have to say so.        These written

 6        responses don't comply.      The reason for the rule is

 7        transparency.      If they are withholding things based on some

 8        of the objections they've raised, they need to tell us and

 9        then, of course, if we can ' t work it out we bring the issue

10        to Your Honor .     But they haven't given us that information .

11        Instead it looks like they've made judgments as to what they

12        think we should be entitled to receive, not what we asked

13        for,   and that simply won't do.    So we're asking the Court to

14        require that they supplement their answers to comply with

15        Rule 34 .

16                      On the privilege log, there isn't much to say

17        there.      They agree they owe us one.   The one they gave us

18        was at best incomplete, at worst just downright false .        We

19        don't have a privilege log from this party and we've been

20        asking for it for months.      So we'd ask the Court to require

21         that they give us one and that it has sufficient information

22         for us to assess the claims of privilege and then whether

23         they fall within the scope of the waivers.

24                      So then the final issue is the privilege waivers.

25         And as the Court knows from our papers, the parties agree



                              LORI A . SIMPSON, RMR-CRR
                                   (651) 848-1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 14 of 38   13


 1    that there has been subject matter waiver here on at least

 2    three topics:    the decision to release this music over the

 3    estate's express objection , the defendants ' purported

 4    good-faith belief that they had the right to exploit the

 5    estate ' s intellectual property , and then the defendants'

 6    interactions with the estate.      What's in dispute and before

 7    the Court is whether the defendant s can choose to waive from

 8     s ome lawyers and not other l awyers.

 9                What I want to focus on today is a decision from

10    this district that I think is particularly instructive, and

11     that ' s the Fagen vs. Exergy Development Group case .     The

12     cite is 2015 Westlaw 12977507 , a decision by Judge Rau in

13     2015 .

14                So like this case, Fagen involved a situation

15     where there was a law firm.     It was the Hawley Troxe l l firm

16     who wrote an opinion letter and then that same firm appeared

17     as lead counsel in the litigation.      A separate firm , in that

18     case the Faegre firm , appeared as local counsel .      And the

19     question before the court was whether the waiver of

20     attorney- client privilege for communications with the lead

21     and opinion counsel , the Hawley Troxell firm , extended to

22     communications involving the Faegre firm.       It ' s essentially

23     the same fact pattern that we have here .

24                And the court held that the waiver for the lead

25     counsel extended to the firm that served as the local



                         LORI A . SIMPSON , RMR-CRR
                              (651) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 15 of 38   14


1         counsel for both the attorney-client privilege and the work

 2        product doctrine for two reasons.

 3                      The first is the basic sword and shield problem

 4        where you can't choose to release some opinions and some

 5        communications and then, you know, cover the rest up.         And

 6        even though the communications at issue in that decision

 7        were litigation related, it was advice relating to the

 8        lawsuit, the court still found that that general doctrine

 9        held true.

10                      The second reason was agency.    The local counsel

11        was acting as an agent for the lead counsel, this court held

12         in Fagen, and therefore the waiver as to lead counsel

13        extended to the lawyers acting as their agents.

14                      We submit that both rationales apply here.

15         Brown & Rosen, like in that case, was opinion counsel and

16         then also lead l itigation counsel during the first months of

17         this case.     The Merchant and Leventhal firms were local

18         counsel working with the Brown firm and may also have

19         communicated on the subject matters for which privilege has

20         been waived and those communicat i ons need to be produced.

21                      I'd say that Merchant & Gould in particular was in

22         a position where it appears likely that they would have had

23         some communication on the subjects where privilege has been

24         waived.   They were actively representing the defendants when

25         the decision to release was made and they were also involved



                              LORI A. SIMPSON, RMR-CRR
                                   (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 16 of 38   15


 1        in representing the defendants when the decision -- we

 2        demanded that they cease some infringing conduct and they

 3        did, in fact, pull conduct from the princerogersnelson.com

 4        website and it appears that Merchant was involved in that.

 5        So if they were -- if there are cormnunications on the

 6        subject matters that are clearly within the scope of those

 7        waivers, those need to be produced.

 8                    It isn't clear from the papers whether there's a

 9        dispute before this Court about whether the defendants are

10        obligated to go collect those documents.       The case law from

11        this court, as Your Honor knows, is very clear that

12        documents in a lawyer's files are within the possession and

13        custody and control of the client.       So we submit that the

14        defendants here had the obligation to go get these records

15         from their former attorneys.

16                    The defendants haven't responded to that argument,

17         so I'm not sure that that's really disputed here, but

18         nonetheless, it does not appear that they have taken any

19         actions to try to collect from any of the former firms,

20         including the Brown & Rosen firm and the Sidebar Legal firm.

21                    So for those reasons, Your Honor, our motion to

22         compel should be granted in full and the cross motion to

23         quash and for a protective order should be denied.        And I'll

24         reserve some time to respond to my colleague if needed.

25                    THE COURT:   Okay.   Very well.    Thank you for your



                             LORI A. SIMPSON, RMR-CRR
                                  (651) 848-1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 17 of 38    16


1     argument.

2                 MS. FRIEDEMANN:    Thank you.

 3                THE COURT:    Again if you could state your name for

 4    the record, speaking into the microphone.

 5                MR. GODFREAD:     Paul Godfread appearing on behalf

 6    of defendants.

 7                Your Honor,   if you would prefer one motion first

 8     over the other or --

 9                THE COURT:    Up to you, Counsel.

10                MR. GODFREAD:     All right.    Thank you.   Perhaps

11     I'll take them in reverse order since it may be freshest in

12     mind about the scope of the waiver and protective order.

13                Some of       I think the plaintiffs' argument here

14     is a bit of a red herring.      There isn't really an issue

15     between whether or not it's a specific firm that is within

16     the scope of the waiver for specific subject matters.         The

17     scope of the waiver being the opinion rendered that

18     defendants relied upon in releasing the music at least on a

19     very simple level seems to be agreed upon by the parties.

20                The problem is, using that waiver, plaintiffs are

21     now attempting to reach further and invade further into

22     attorney-client privilege without any reasonable basis in

23     fact for making the assumption that either the Merchant &

24     Gould firm or the Leventhal firm provided any such

25     information that would be within the scope of the waiver.



                         LORI A. SIMPSON, RMR-CRR
                              (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 18 of 38 17


 1        In fact,    the timing of representation and the release would

 2        suggest that they would not have done that.

 3                     And certainly as to the Leventhal firm, as they

 4        became involved far later than the release of the music,       I

 5        can't see a compelling reason and I don't see anything in

 6        their briefing to suggest why there would be any reason to

 7        believe that there would be waived subject matter in the

 8        possession of the Leventhal firm.

 9                     As to the release and the decision to release,    I

10        believe plaintiff is playing a little bit fast and loose

11        with the facts and the record.      In fact,   on page 7, the only

12        thing I'm reading from this in their motion is -- or their

13        motion memorandum to suggest that is that Merchant just was

14        local counsel representing them at the moment of the

15        release .

16                     Continuing throughout -- on page 12 I guess

17        there's another representation that because Merchant & Gould

18        was local counsel at the time the release was made, that

19        somehow it would necessarily be that they rendered some

20        opinion about the viability of such release.

21                     THE COURT:   It may not necessarily be, but could

22        they have?

23                     MR . GODFREAD:   Well, and I think actually

24        plaintiff knows they hadn't because the

25                     THE COURT:   That they hadn't?



                             LORI A . SIMPSON, RMR-CRR
                                  (651) 848-1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 19 of 38   18


 1                MR. GODFREAD:   That they had not.

 2                They are premising this on the decision to

 3     release.   The decision to release had been made months

 4    earlier, and plaintiff knows this because they had been in

 5    discussions with the Brown & Rosen law firm about the

 6     release.   And, in fact,   the very lawsuit and TRO motions

 7     that brought Merchant & Gould in as representation were

 8     premised on the fact that that decision to release had

 9     already been made.

10                THE COURT:   Let me ask you this.     Give me a

11     little -- timing-wise just update me.      So the arbitration

12     had started, the TRO relating to this case had been filed,

13     and then the release occurred, right?

14                MR. GODFREAD:    Correct, Your Honor.    It's a pretty

15     compressed timeline, but I think the issue here is whether

16     or not the decision to release had been made.       And I think

17     there's further conflation as to what Merchant & Gould did

18     in response to --

19                THE COURT:   At the time of the release, was

20     Merchant already retained?

21                MR. GODFREAD:    At that time they were, but the

22     decision to release had been made.

23                THE COURT:   And what about Leventhal, PLLC?

24                MR. GODFREAD:    No, Leventhal I don't believe had

25     been retained until many months later.



                         LORI A. SIMPSON, RMR-CRR
                              (651) 848-1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 20 of 38    19


 1                 THE COURT:   Okay.   Thank you.

 2                 MR. GODFREAD:   The release had already happened,

 3    the TRO motion had already happened and been decided long

 4    before Leventhal became involved.

 5                 At best -- I think actually there are different

 6     subject matters that plaintiff is now seeking discovery

 7     into, such as what did defendants later do once they

 8     received a demand from t he Fredrikson law firm.      That's

 9     actually a somewhat different issue than did you decide to

10     release this music in the first place or what was the

11     response to a TRO that was granted.

12                 The fact that they may have changed their website,

13     taken material down is a completely different decision and

14     based on completely different facts than the original

15     decision,   you know, there's joint authorship or is there not

16     joint authorship and can you release it.       They are

17     completely different legal issues.

18                 And I think to sort of stretch that initia l

19     privilege waiver where the defendants released and decided

20     to release because of the opinion of the Brown & Rosen firm,

21     to say that now covers anything having to do with the

22     release or subsequent removal or anything to do with the IP

23     rights relating to the Deliverance EP, it sort of makes the

24     subject matter eat the whole case rather than just be the

25     narrow topic in which a waiver may have occurred.         I think



                          LOR I A. SIMPSON, RMR-CRR
                                (651) 8 48- 1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 21 of 38   20


 1    t hat ' s the only reason -- or the only way p l aintif f gets

 2    what they have, is to just basically expand this subject

 3    matter to be th e sc ope of the entir e case .

 4                THE COURT :   Now, you mentioned that a waiver may

 5    have occurred.     There is no real dispute with respect to

 6     Brown &

 7                MR . GOD FREAD:   Brown & Rosen , Your Honor .

 8                THE COURT :       Rosen with respect to thos e three

 9     topics; is that correct?

10                MR . GODFREAD :   Correct, Your Honor.

11                THE COURT :   All right .   Thank you .

12                MR. GODFREAD:     I had not anticipated tha t

13     plaintiffs would interpret that initia l op i nion to me an

14     that, well , then any subsequent op i nions having anything to

15     do with the re l ease or decision to take down while

16     litigation is pending - - maybe we do,     in fact,   have a

17     dispute on how big that waiver subject matter is , but

18     generally speaking the subject matter,       I think the parties

19     are in agreement that, yes, there is waiver as to that

20     opinion.

21                And I think likewise on the discovery issues ,

22     t here ' s a littl e bit of stretching or twisting of the facts .

23                Chang e gears here a litt l e bit, Your Honor .     I

24     believe you had asked plaintiffs if there would be a

25     substantial cost in reproducing the same documents with a



                          LORI A . SIMPSON , RMR - CRR
                               (651) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 22 of 38        21


 1        different Bates stamp .         I think those costs would, in fact ,

2         be fairly significant , at least from defendants ' viewpoint .

 3                     THE COU RT:    What if - - a s I understood it f rom

 4        plaintiff counse l, basically to the extent that documents

 5        have already been produced in connection with the

 6        arbitration , that in essence they would basical l y l ike a

 7        marking, as set f orth in the earlie r agreement, with who it

 8        is that produced th is document , aga i n , to indica t e, o h ,

 9        yeah, this specific entity actually had this document .             I

10        mean , it seems like that would literally be --

11                     MR . GODFREAD :     That may be --

12                     THE COU RT :   Somehow changing a computer se tting

13        a nd the cost of 5,000 pages at a time to , you know, enter

14         that thing,   it could be very admin i stratively done , I would

15         t hink .

16                     MR. GODFREAD :      Your Honor , I th i nk to some extent

17         it may be more comp l icated and cost li er than that u s ing the

18         e - discovery softwa r e that defendants ' counse l has b ee n

19         using , but --

20                     THE COURT :    So if we didn't have the software , we

21         c ould take the hard copies of 5,000 pages and we cou l d scan

22         them and t hen we cou l d, using Word, probably put on t h e

23         bottom of each page , maybe even like with one - - a couple of

24         strokes .   Wouldn ' t that

25                     MR . GOD FREAD :    Perhaps , Your Honor .   I ' m not sure



                               LORI A . SIMPSON , RMR-CRR
                                    (651 ) 848 - 1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 23 of 38          22


1         what the purpose of - -

 2                       THE COURT :   Why don't we forget the s oftware and

 3        just do the hard copies then?          Becaus e I think I co u ld

 4        actually get that done .

 5                       MR . GODFREAD:   Well , You r Hono r , th a t ' s a

 6        possibility, but I think also the premi s e of this whole idea

 7        is ba s ed on maybe a misunderstanding of the nature of the

 8        p arti e s .

 9                       De liverance , LLC is essentially a holding company

10        for the release of this EP .         Many of the parties             the

11        employees or people who would have access to the actual

12        doc uments would be many of the same peop l e invo l ved fo r both

13        Boxi l l , RMA , and Deliverance .      It ' s not t hat they would be

14        entitled to additional docume nts.

15                       I think in essence, yes, maybe the scope of how

16        much t ime does it take t o remark documents is an issue of

17         cost , but I also don ' t think there ' s any legitimate

18         discovery purpose for it.

19                       If the y neede d further i nformation o r

20         certification on chain of title or where do these documents

21         come from , perhaps that might be something worth discussing,

22         but , as I understand it, that hadn ' t rea l ly b ee n discussed ,

23         you know , between the counse l for parties prior to this

24         motion .

25                       THE COURT :   I n Section 3A of t h e document -- is



                                LOR I A. SIM PSON , RMR - CRR
                                      (651) 848 - 1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 24 of 38        23


1     that the protective order that was earlier shown?        Which

 2    document is that?      I don't have the top of the document.         I

 3     just have the

 4                 MR. GODFREAD:   That is Document 141, I believe.

 5                 THE COURT :   It talks about different

 6     identification, so it seems like it would be still

 7     consistent.     This isn't a new request, is it?     It would be

 8     consistent with that protocol, wouldn't it?

 9                 MR. GODFREAD:   At least in part, Your Honor.       I

10     think, though, the fact that they come from -- the same

11     documents are available to these two related corporate

12     entiti es, one being the holding company for the release and

13     the other being the record company, I guess I'm not really

14     sure what the value of just merely remarking, even if it is

15     more to th e l etter consistent with what we discussed

16     earl ier

17                 THE COURT:    Theoretically i t would tell who had

18     what document.     Multiple parties could have had the same

19     document.     And so I can envision in the heat of trial as

20     people are flipping through documents, it 's a lot easier to

21     have, oh, this h as got the Bates number, this came from this

22     person and then this one -- didn't you also have this

23     document?     Because then you would have the one with the

24     Bates le ad that shows it came from Party Y instead of A, in

25     addition to Party X .     In terms of putting on      in terms of



                          LORI A. SIMPSON, RMR-CRR
                               (651) 848 -1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 25 of 38   24


1         actual litigation, that actually could be quite useful.         I

 2        mean, during the heat of the battle there's a lot of stuff

 3        flying around.     It helps.

 4                     MR. GODFREAD:     Possibly, Your Honor, but I think

 5        at least as to the documents that either RMA or Deliverance

 6        would have, we are still basically talking about the same

 7        documents.

 8                     So even then, knowing that, I don't think there

 9        would be any new information gained by just saying, well,

10        now that we know that, we can just -- one copy of the

11        document that says RMA and a different copy that says

12         Deliverance.

13                     I don't see the discovery value or even the

14         litigation value of just saying -- knowing that they would

15         basically be the same set of documents, having two different

16         copies of it just to clarify -- I don't even think that

17         would clarify because we would already know that a document

18         that Deliverance had wouldn't necessarily also have been

19         possessed by Deliverance -- or by RMA, excuse me.

20                     And I don't know if I have -- I think essentially

21         there are some aspects of it -- the privilege log we've

22         already conceded we need to revise and expand.        Privilege

23         log, that much I don't think is truly at issue.

24                     But the remainder of the motion to compel seems to

25         be literally nothing more than busywork.       The scope of the



                              LORI A. SIMPSON, RMR-CRR
                                   (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 26 of 38   25


1         expense , I ' m not sure I have a clear idea of exactly how

 2        many hours or how much time it would take to remark these

 3        doc uments , but I can't possibly s ee any actual informational

 4        value or discovery purpose in going through the moti o ns of

 5        doing that .

 6                   THE COURT :    Well , have you gone through and

 7        compiled the list of documents that were produced and have a

 8        cover sheet that says a l l these documents we were in

 9        possession of , that was already produced in prior AAA

10        li tigation?

11                    MR . GODFREAD :   I think so , Your Honor , and I think

12        we could -- I th ink my colleagues, Mr. Perlman and

13        Mr. Hartley, hav e been taking the lead in discovery.        They

14        would have the firsthand knowledge of what exactly has been

15        done in discovery to date.        But I think such a

16        certification , if that would be helpful, it would certainly

17        be possibly more u sef ul and less time-intensive.

18                    THE COURT:    Normally who puts on the Bates number?

19                    MR. GODFREAD :    What ' s that?

20                    THE COURT:    Who puts on the Bates number?

21                    MR. GODFREAD :    I believe Mr . Hartley has taken

22         care of t hat to da te, at least the discovery -- e-d isco very

23         software suite that Mr . Hartley has been u s ing has taken

24         care of that.

25                    THE COURT:    Okay.



                             LORI A. SIMPSON, RMR-CRR
                                  (651) 848-1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 27 of 38       26


1                 MR . GODFREAD :     And I'll reserve maybe what balance

2      of time I have .    Thank you, Your Honor .

 3                TH E COURT :   Yep .   Thank you.

 4                Respons e?

 5                MS . FRIEDEMANN :      Just very briefly , Your Honor .

 6     The question was raised as to , you know , do we actually have

 7     a reasonable basis for believing that the Merchant and

 8     Leventhal firms could have documents that fall within the

 9     scope of the waivers .       Yes, we do.

10                As the Court noted , the Merchant firm was

11     representing the defendants during the period of time when

12     the final release -- the final decision to go forward with

13     the release of the music was made .

14                The Merchant firm also represented the defendants

15     during some of the exploitation of the estate ' s intellectual

16     property and may very well have either communicated with the

17     d e fendants directly or with Mr. Brown on that sub ject.

18                With respect to the Leven t hal firm , they were not

19     in the case when the decision to release was made.           We also

20     didn't ask for documents relating to that decision because

21     we didn't expect the Leventhal firm would have them .

22                Our request as to the Leventhal firm focused,

23     again, on any communications regarding the alleged

24     good- faith basis for exploiting the estate ' s intellectual

25     property rights .    The Leventhal firm certainly could have



                           LORI A . SIMPSON, RMR-CRR
                                (65 1 ) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 28 of 38   27


 1        communicated on that subject.

 2                    Of course, we don't have any visibility into

 3        whether they did or didn ' t , but the defendants would and the

 4        fact of the matter is they simply have not looked and it's

 5        something that one would think they would have done and that

 6        they,    in fact, have an obligation to do under the rules.

 7                     That 's all I have, Your Honor.

 8                     THE COURT:   Thank you , Counsel.

 9                     Any reply?

10                     MR. GODFREAD:   Just briefly as to the scope of

11        waiver       or actually more specifically the scope of the

12         subpoenas, if these were document requests that related

13         specifically to an opinion relatin g to release or were time

14         limited up to the release, you know, there might be some

15        merit to what plaintiffs are saying .

16                     But as it is , they are basically asking for

17         anything having to do with, you know, the IP in general

18         terms and far too broad and far too detached from the more

19         specific time period where there's at least a theoretical

20         possibility that at least the Merchant & Gould firm could

21         have rendered such an opinion.

22                     I don't see how there's even any theoretical

23         possibility that a release memorandum would have come from

24         the Leventhal firm at all or at least not one that has any

25         bearing on the privilege waiver so far.



                             LORI A . SIMPSON , RMR-CRR
                                  (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 29 of 38 28


 1                   Thank you, Your Honor.

 2                   THE COURT:       Okay.    Thank you.

 3                   All right.       Folks, let's take a -- we better take

 4        a half an hour recess and then we'll reassemble.                So grab

 5        coffee, go take a break, whatever, but please don't go home.

 6        Come back here half an hour from now.              Thank you.

 7                   And those on the phone, you might want to just

 8        keep the line open, if you want, and then that way we won't

 9        have problems finding you again.           It's up to you, obviously,

10        the level of participation, but we plan to be back on the

11        record in about half an hour.

12                   MR.   PERLMAN:      Thank you, Your Honor.

13                   THE COURT:       Okay.    Thank you, folks.      We are in a

14        temporary recess.

15             (Recess taken at 2:46 p.m.)

16                                 *      *    *     *   *
17             (3:27 p.m.)

18                                     IN OPEN COURT

19                   THE COURT:        Okay.   Thank everyone's patience.           And

20        folks on the phone, who is on the phone right now?

21                   MR.   PERLMAN:      Douglas Perlman for defendants , Your

22        Honor.

23                    THE COURT:       Okay.   Mr.   Perlman, thanks for hanging

24        in there with us.     The rest of the folks are assembled.

25        Maybe just have lead counsel identify your presence .



                              LORI A. SIMPSON, RMR-CRR
                                   (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 30 of 38     29


1                    MS. FRIEDEMANN :     Lora Fri e demann p resent, Your

2         Honor .

 3                   MS. TAVERNIER :     Anne Rondoni Tavernier present.

 4                    MR. GODFREAD :    And Paul Godfread, Your Honor.

 5                    THE COURT :    Thank you .    We are back on the record

 6        in the ca s e of Paisley Park Enterprises , Inc ., et al . vs.

 7        George I an Boxill, et al. , Case No . 17 - CV- 1212 .   We've been

 8        here on two motions and we heard arguments.

 9                    This is the order of the Court.        No written order

10        will follow .   This is an oral order , so please take good

11         notes .

12                    Plai n tiffs and defendants h ave filed interrelated

13         discovery motions .      Plaintiffs seek to compel Rogue Music

14         Alliance to produce discovery .         Plaintiffs also seek

15         document s from Rogue Music Al l iance, Boxill , and

16         Deliverance, LLC that fal l under defendants' waiver of the

17         attorney-client privilege .      Defendants seek to quash

18         s u bpoenas issued to their former trial counsel on the

19         grounds that the attorney- client privilege has not been

20         waived as to Merchant & Gould and Leventhal, PLLC.

21                    Looking first at the discovery not subject to the

22         attorney- client privi l ege arguments, defendants hav e no

23         substantive objection to plain t iffs' motion , but instead

24         note that the discovery requested has , in fact , been

25         produced , albeit it by Deliverance, LLC instead of Rogue



                             LORI A . SIMPSON, RMR - CRR
                                  ( 651 ) 848 - 1 2 25
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 31 of 38   30


 1        Music Alliance.

 2                     The Court agrees with defendants' argument that

 3        plaintiffs are possibly advancing a discovery dispute of

 4        form over substance.     While under best practices Rogue Music

 5        Alliance should have at least updated its discovery

 6        responses to refer to various documents produced by

 7        Deliverance, LLC, the reality is that plaintiffs already

 8        have the bulk of the documents they seek and requiring a

 9        duplicate production and renumbering each document would

10        cost more.

11                     Plaintiffs may treat Deliverance, LLC's discovery

12        production as Rogue Music Alliance's discovery production

13        given the interrelated nature of the two entities and the

14        prior arrangement that discovery produced in the arbitration

15        case could be used in this case.

16                     In lieu of reproducing and renumbering documents

17         that have already been provided to plaintiffs in the

18         arbitration, any defendant that claims discoverable

19         documents have already been produced in the arbitration

20         shall confirm and identify which documents have already been

21         produced in the arbitration and that such defendant had

22         possession of such documents.

23                     The Court notes, however, that the previous

24         production of Deliverance, LLC does not relieve Rogue Music

25         Alliance of its continuing discovery obligations.        For



                             LORI A. SIMPSON, RMR-CRR
                                  (651) 848-1225
    CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 32 of 38   31


1        example, plaintiffs assert no text messages have been

2        produced, although it suspects relevant text messages exist.

 3       Plaintiffs also assert no documents have been produced from

 4       the time period of April 25th to May 30, 2016, which

 5       plaintiffs believe was the start of defendants' discussions

 6       concerning exploitation of the Prince recordings.

 7                   To the extent any defendant, including without

 8       limitation, Deliverance, LLC or Rogue Music Alliance or Ian

 9       Boxill, have responsive discovery to plaintiffs' discovery

10        requests, the discovery should be time ly produced.

11                   The Court now turns to the discovery that may be

12        subject to the attorney-client privilege.       There is no

13       dispute that defendants have waived the attorney-client

14       privilege as to three topics.      These include, for example,

15       waiver as to Attorney Chris Brown's advice concerning the

16        release of the Deliverance EP.     This included, for purposes

17        of example and not limitation, advice related to releasing

18        the album for commercial sale, the decision to release the

19        album only in the United States, and negotiating with the

20        Prince estate concerning a licens e for the release.

21                   There is also no serious dispute that defendants

22        have waived the attorney-client privilege as to Attorney

23        Matthew Wilson's legal opinions related to Boxill's asserted

24        ownership interests in the music contained in the

25        Deliverance EP.



                            LORI A. SIMPSON, RMR-CRR
                                 (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 33 of 38     32


1                      The dispute between the parties , then,     is whether

2         the waiver is limited only to the legal advice of At t orneys

 3        Brown and Wilson o r whether it extends to a l l of def e ndants '

 4        various counsel .      Plaintiffs' subpoenas to Merchant & Gould,

 5         PC and Leventhal ,    PLLC hinge on this issue .

 6                      It is well -e stablished under common law tha t

 7        confidential communications between an attorney and a client

 8        are privileged and not subject to disclosure absent consent

 9        of the client .     United States vs . Horvath , 731 F.2d at 562,

10         (Eighth Circuit 1984).

11                     Under Federal Rule of Evidence 502(a), waiver of

12         this privilege extends to the disclosed and undisclosed

13         communications or in formation concerning the same subject

14         matter and when they ought to ,      in fairness,   be considered

15         together.

16                      The purpose of the subject matter waiver doctrine

17         is to prevent a party from using the advice he received as

18         both a sword, by waiving privilege to favorable advice , and

19         a shield , by asserting privilege to avoid -- to unfavorable

20         advice .    We l ook to the Shukh vs. Seagate Tech,     LLC case ,

21         848 F.Supp . 2d at 990 (District of Minnesota 2011).

22                      The widely- app lie d standard for determining the

23         scope of a waiver of attorney- client privilege is that the

24         waiver applies to all other communications relating to the

25         same subject matter.       Fort James Corp . vs. Solo Cup Co .,



                                LORI A . SIMPSON , RMR - CRR
                                     (651 ) 848-1 2 25
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 34 of 38   33


 1        412 F.3d at 1349 (Federal Circuit 2005).

2                     Essentially the Court's analysis boils down to

 3        determining whether fairness dictates the expansion of

 4        defendants' waiver.     Again the Shukh case,   848 F.Supp.2d at

 5        990.

 6                    Here fairness dictates that the subject matter

 7        waiver extend beyond merely Attorneys Brown and Wilson to

 8        reach Merchant & Gould,    PC up to the release date of the

 9        Deliverance music.

10                    While the Court is aware that Merchant & Gould was

11        primarily hired as counsel to defend this lawsuit as

12        compared to Attorneys Brown and Wilson, who primarily

13         rendered pre-lawsuit advice, activity relating to the

14         release of the Deliverance EP did not cease when the

15         lawsuit, as well as the arbitration, was initiated.        In

16         fact,   the alleged wrongful release occurred after

17         plaintiffs' TRO had been filed in this case.

18                     Merchant & Gould,   PC was representing defendants

19         at the time a Deliverance track was released on April 18,

20         2017.    Given that Merchant & Gould,   PC was representing

21         defendants at the time the music was released, the

22         reasonable possibility exists that Merchant & Gould rendered

23         legal advice to defendants concerning their legal rights

24         related to the release of the Deliverance music or

25         defendants' ownership rights in these songs.       Such discovery



                             LORI A. SIMPSON, RMR-CRR
                                  (651) 848-1225
     CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 35 of 38   34


 1        would go toward the issue of willfulness, good faith,       and

 2        possibly other relevant topics in this litigation.

 3                   Given defendants' waiver related to the opinions

 4        on release and ownership interests, any opinions rendered by

 5        Merchant & Gould prior to the release of the Deliverance

 6        music on April 18, 2017 ought to be considered together with

 7        the advice rendered by Attorneys Brown and Wilson.

 8        Accordingly, plaintiffs are entitled to probe this

 9        possibility in discovery.

10                   The waiver, however, does not extend past the

11        April 18, 2017 release date.      It is logical that after the

12        music was released opinions rendered by defendants' counsel

13        would not have related to the release itself, but rather a

14        myriad of other matters, such as compliance with the Court's

15        TRO.

16                    Moreover, this time period overlaps with the start

17        of this litigation in earnest and this Court will not permit

18        plaintiffs the opportunity to delve into defendants' trial

19        advice and strategy.

20                    Likewise, the waiver does not reach Leventhal,

21         PLLC given that Leventhal, PLLC was retained to replace

22        Merchant & Gould well after the release of the Deliverance

23        music.

24                    In sum, defendants have waived the attorney-client

25        privilege with respect to legal advice concerning the



                             LORI A. SIMPSON, RMR-CRR
                                  (651) 848-1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 36 of 38   35


 1     release of the Deliverance EP and Boxill's asserted

 2     ownership interests in the music contained on the

 3     Deliverance EP.     This waiver extends to the April 18, 2017

 4     release date of the Deliverance music.

 5                As such, the subpoena issued to Merchant & Gould

 6     PC is upheld, but is limited to responsive discovery from

 7     the release on April 18, 2017 and earlier.       The subpoena is

 8     quashed as to Leventhal, PLLC.

 9                Further, as discussed at the start of the Court's

10     oral order, defendants must engage in a good-faith effort to

11     collect and produce responsive documents to plaintiffs'

12     discovery requests.

13                To the extent defendants have any discovery

14     responsive to plaintiffs' discovery requests that they seek

15     to withhold on attorney-client privilege grounds outside the

16     scope of the waiver as outlined in the Court's ruling today,

17     defendants shall provide an updated privilege log, as they

18     acknowledge in their memorandum.

19                Defendants shall ensure their privilege logs

20     provide sufficient detail so plaintiffs and the Court can

21     assess whether the claim of privilege is valid from the

22     entries in the log itself.      Chevron Corp. vs. Weinberg,

23     286 F.R.D. at 98,     (District D.C. 2012).

24                Thus, plaintiffs' motion to compel discovery from

25     Defendants Boxill, RMA, and Deliverance, ECF No. 264, is



                         LORI A. SIMPSON, RMR-CRR
                              (651) 848-1225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 37 of 38   36


 1    granted and defendants' motion to quash subpoenas directed

 2    by plaintiffs to defendants' trial counsel, Merchant &

 3    Gould, PC and Leventhal, PLLC, or in the alternative for a

 4    protective order, ECF No. 294, is granted in part and denied

 5    in part.

 6                  As noted , no written order will fo ll ow.

 7                  Finally , the Court notes that it is in receipt of

 8     the parties ' July 18 , 2018 letter , ECF No. 302, which

 9     requests a rescheduling of the August 10, 2018 settlement

10     conference given the anticipated appearance of several new

11     defendants.

12                  The Court agrees that the settlement conf e rence

13     should be rescheduled so that all parties may participate;

14     therefore, the Court cancels the August 10, 2018 settlement

15     conference and directs the parties to contact chambers, once

16     all the new defendants have appeared, for purposes of

17     rescheduling the se ttlement conference .

18                  That concludes this session of the Court.     Thank

19     you, everyone , for their patience waiting for the Court ' s

20     decision .    And thank you both sides for your well - presented

21     arguments as well as written briefs .

22                  We are in recess.    Thank you.

23          (Court adjourned at 3:40 p.m . )

24                                *      *      *
25



                           LORI A . SIMPSON , RMR-CRR
                                (651) 848 -1 225
 CASE 0:17-cv-01212-WMW-TNL Document 388-2 Filed 10/30/18 Page 38 of 38


 1

2

 3               I, Lori A. Simpson, certify that the foregoing is a

 4     correct transcript from the record of proceedings in the

 5     above-entitled matter .

 6

 7                    Certified by :   s/ Lori A. Simpson

 8                                     Lori A. Simpson, RMR-C RR

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                         LORI A . SIMPSON , RMR-CRR
                              (651) 848-1225
